Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 1 of 11 PageID: 226




                                          November 12, 2019
 Via ECF
 Hon. Brian R. Martinotti, U.S.D.J.
 United States District Court for the District of NJ
 M.L.K. Federal Building & Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

            Re:    Pinkston v. City of Jersey City, et al.
                   Civil Action No.: 19-13285 (BRM) (JAD)

 Dear Judge Martinotti:
            This office represents Defendants, the City of Jersey City, Philip Zacche, and James Shea

 (collectively referred to as the “City” or “City Defendants”), and Defendants Officer Enrique

 Encarnacion, Officer Melange A. Ramirez, Officer Alexander Ramkesoon, Officer T.

 Zambrzycki, Officer K. Wendolowski, Officer D. Coleman, Officer P. Egan, Sgt. S. Broderick,

 Officer N. Gerardi, Officer M. Cortes, Sgt. J. Ransom, Officer A. Rutkowski, Officer M.

 Szymanski, Sgt. C. Bereguette, Officer A. Cruz, Officer G. Icabalceta, Officer A. Roman,

 Officer M. Velez, Officer C. Ortiz, Office Brazicki, Office R. Bustamante, Officer R. Oseguera,

 and Officer A. Scally (collectively referred to as “Defendant Officers” or “Individual

 Defendants”) in the above-referenced matter. Please accept this letter brief in lieu of a more

 formal submission in reply to Plaintiff’s opposition to the City and Individual Defendants’

 motion to dismiss Plaintiff’s Complaint.

                                   PRELIMINARY STATEMENT

            Plaintiff has named twenty-six (26) Defendants in this matter and has failed to properly

 allege claims against any of them. Plaintiff’s Complaint is a kitchen sink pleading that fails to

 contain the required specificity to survive a motion to dismiss. The Plaintiff attempts to save the


 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 2 of 11 PageID: 227




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 2


 Complaint from dismissal, but he fails to articulate facts in the Complaint that apply to most of

 the Defendants this motion is filed on behalf of. Apart from the factual deficiencies, Plaintiff’s

 Complaint also fails as a matter of law. Plaintiff’s opposition does nothing to change the fact

 that the Complaint does not assert a viable state or federal constitutional claim, a Monell claim,

 and that his claims are barred by the New Jersey Tort Claims Act. Notably, Plaintiff does not

 dispute that his claim for excessive force under the Fourteenth Amendment or his claims under

 the Fifth Amendment should be dismissed. This silence is a concession that these claims should

 be dismissed. To the extent Plaintiff attempts to articulate arguments in defense of his other

 claims, those arguments are unpersuasive.

           In addition, in a desperate attempt to save the deficient Complaint, Plaintiff has

 improperly attached two exhibits to Plaintiff’s Counsel’s Certification.       Apart from being

 irrelevant to the present motion to dismiss, the addition of these exhibits is improper since it

 seeks to amend the Complaint through an opposition brief and introduce documents outside of

 the Complaint. A Complaint cannot be amended by statements in briefs.1 See Frederico v. Home

 Depot, 507 F.3d 188, 202 (3d Cir. 2007). Moreover, the Court cannot take judicial notice of the

 information contained in the Certification of Plaintiff’s Counsel. See Pension Ben. Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“To decide a motion to

 dismiss, courts generally consider only the allegations contained in the complaint, exhibits

 attached to the complaint and matters of public record.”)


 1
     Plaintiff attempts to do this throughout his opposition brief.

                                                     2
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 3 of 11 PageID: 228




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 3


         Therefore, Plaintiff’s opposition fails to adequately address the City’s arguments

 regarding the factual and legal deficiencies in his Complaint. Plaintiff’s Complaint should be

 dismissed in its entirety against the City and the Individual Defendants.

                                      LEGAL ARGUMENT

    I.      THE COMPLAINT MUST BE DISMISSED AS TO CHIEF OF POLICE
            ZACCHE, DIRECTOR OF PUBLIC SAFETY JAMES SHEA, AND ALL
            DEFENDANT OFFICERS.

    First, all official capacity claims brought against Chief Zacche, Director Shea, and the

 Individual Officers must be dismissed. “[A] lawsuit against public officers in their official

 capacities is functionally a suit against the public entity that employs them.” Cuvo. v. De Biasi,

 169 F. App’x 688, 693 (3d Cir. 2006). The Plaintiff’s opposition does not challenge dismissal of

 the official capacity claims and accordingly, dismissal of these claims is appropriate.


         Second, all claims against Chief Zacche and Director Shea must also be dismissed.

 Plaintiff actually admits that the allegations against the Chief and the Director are not “detailed

 factual allegations.” (Plaintiff’s Opposition Brief (“Pl. Opp.”) p. 6.) Plaintiff points to five (5)

 paragraphs in the entire Complaint that he claims establishes the Chief and Director’s personal

 liability. (See Pl. Opp. pp. 5-6; Pl.’s Compl. ¶¶33-34, 42, 126-127.) According to Plaintiff,

 despite not being detailed allegations, these allegations are enough to survive a motion to

 dismiss. However, on their face these paragraphs are nothing more than “. . .unadorned, the-

 defendant-unlawfully-harmed-me accusation[s].” Ashcroft v. Iqbal, 556 U.S. 662, 677 (citing

 Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). The paragraphs Plaintiff relies on to


                                                  3
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 4 of 11 PageID: 229




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 4


 establish personal liability are mere conclusory statements—not specific factual averments.


           Plaintiff’s opposition brief does nothing to overcome the fact that the Complaint fails to

 establish that the supervisors, Chief Zacche and Director Shea, “. . . participated in violating

 plaintiffs rights, directed others to violet them, or, as the person in charge, had knowledge of and

 acquiesced in his subordinates violations.” Santiago v. Warminster Twp., 629 F.3d 121, 129 (3d

 Cir. 201 0) (quoting A.M. ex rel. JM.K. v. Luzerne Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir.

 2004)).     Moreover, Plaintiff has not adequately plead a “causal connection between the

 supervisor’s direction and that violation.” Id. at 130. Here, the Complaint does not include any

 factual allegations that Chief Zacche or Director Shea were present or participated in the incident

 in any way, directed the individual officers under their supervision to act with respect to

 Plaintiff, or had any contemporaneous knowledge of the incident whatsoever. Thus, the claims

 against Director Zacche and Director Shea in their individual capacity should be dismissed.


           Third, the claims against the Individual Defendants should also be dismissed. It is totally

 improper to file a lawsuit against dozens of individuals and fail to properly articulate the specific

 basis for liability as to each named Defendant. The Court should not tolerate a Complaint like

 Plaintiff’s that asserts three paragraphs2 of general conclusions and tries to apply the same

 conclusory allegations as the basis for liability for twenty-six (26) named Defendants. Indeed,

 the Complaint makes it impossible for the Individual Defendants to formulate a proper defense

 2
   In support of the claims against the Individual Defendants, Plaintiff points to three paragraphs
 in support of his assertion that the “Complaint does contain clear factual allegations against the
 individual movant officers.” (See Pl. Opp. p. 7; Pl.’s Compl. ¶¶38-41.)

                                                    4
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 5 of 11 PageID: 230




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 5


 since no one can decipher which claims apply to each officer. By way of example, Officer

 Coleman is named in the Complaint, but the generalized nature of the Complaint makes it

 impossible for anyone to know what Plaintiff believes Officer Coleman did on the date of the

 incident. How can any Individual Defendant properly defend himself or herself without specific

 facts setting forth the alleged wrongdoing?


        Where the pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged, but it has not shown, that the pleader is entitled to the

 relief sought. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Other than making

 general statements and bald assertions about the Defendant Officers’ conduct, Plaintiff fails to

 ascribe any specific wrongdoing to each Defendant Officer or to sufficiently allege actual

 knowledge or acquiescence, thus Plaintiff cannot establish the required personal involvement to

 sustain a claim against the Individual Officers. See Evancho v. Fisher, 423 F.3d 347, 353 (3d

 Cir.2005) (establishing that a defendant in a civil rights action must have personal involvement

 in the alleged wrongdoing.)


        The same holds true with regards to Plaintiff’s claims for willful misconduct. Plaintiff

 claims that all of the Individual Defendants acted willfully, but this defies reason. For example,

 the Complaint states that every single named officer “willfully maneuvered their vehicles in a

 matter that caused Plaintiff to crash, and/or crashed their vehicles into Plaintiff.” (Pl. Compl.

 Count Twelve, ¶100.)     But this is obviously impossible, and this allegation highlights the

 pleading deficiencies in Plaintiff’s Complaint. Accordingly, Plaintiff’s Complaint must be

                                                 5
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 6 of 11 PageID: 231




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 6


 dismissed.


     II.      COUNTS FIVE AND FIFTEEN OF PLAINTIFF’S COMPLAINT MUST BE
              DISMISSED AGAINST THE CITY BECAUSE A PUBLIC ENTITY CANNOT
              BE HELD LIABLE FOR AN EMPLOYEE’S INTENTIONAL TORTS OR
              WILLFUL MISCONDUCT UNDER N.J.S.A. 59:2-10.

     Apart from the reasons set forth above, Count Five of Plaintiff’s Complaint alleging assault

 and battery against the City and Count Fifteen alleging violations of the New Jersey Tort Claims

 Act (“NJTCA”) for vehicular pursuit policies must be dismissed because they seek redress for

 intentional conduct. Nothing in Plaintiff’s Complaint or Opposition can overcome the immunity

 set forth in N.J.S.A. 59:2-10 which explicitly provides that “[a] public entity is not liable for the

 acts or omissions of a public employee constituting a crime, actual fraud, actual malice, or

 willful misconduct.” No individually named Defendant can be held personally liable for the

 reasons set forth above, and the City cannot be held liable for any of its employee’s willful

 conduct under the NJTCA.3

           Plaintiff advances an untenable argument that the City, Chief, and director may be liable

 for their own willful violations of vehicle pursuit regulations. In support of this baseless position

 and in an attempt to overcome the insurmountable immunity set forth in N.J.S.A. 59:2-10,

 Plaintiff argues that the City, Chief, and Director can be held liable if they violated the Attorney

 General’s Policy and “willfully refrained from issuing commands related to vehicular pursuits, or



 3
  Notably, Count Fifteen seeks to hold the Chief of Police, Director of Public Safety, and the City
 of Jersey City liable for willful conduct. The Chief and Director are obviously City employees
 and would be covered by N.J.S.A. 59:2-10 as well.

                                                   6
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 7 of 11 PageID: 232




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 7


 otherwise deliberately encouraged or tolerated improper vehicular pursuits” since this would

 violate state policy. (See Pl. Op. pp. 12-14.) However, this allegation is unsupported, Plaintiff’s

 Complaint does not plead this theory, and regardless, The City, Chief, and Director of Public

 Safety cannot be held liable for their failure to follow the Attorney General’s Policy. N.J.S.A.

 59:2-4 provides that “[a] public entity is not liable for an injury caused by adopting or failing to

 adopt or by failing to enforce any law.” Its counterpart, N.J.S.A. 59:3-5, immunizes public

 employees for the same conduct. Thus, The NJTCA provides immunity from suits arising out of

 an alleged failure to enforce a law, ordinance or regulation.

        Furthermore, Count Fifteen should be dismissed since it raises claims against individuals

 and entities who are not parties to this case. Namely, Count Fifteen looks to assert liability for

 willful misconduct by the Township of Irvington, Tracy Bowers, and others on behalf of Plaintiff

 Mark Spivey. (Pl. Compl. ¶129.)

 I.     THE CITY AND DEFENDANT OFFICERS ARE ABSOLUTELY IMMUNE
        FROM LIABLITY AS TO COUNTS SIX AND TWENTY OF PLAINTIFF’S
        COMPLAINT.


        Nothing in Plaintiff’s Opposition changes the fact that Counts Six and Twenty of

 Plaintiff’s Complaint should be dismissed. As previously set forth, the Defendants are immune

 from liability for any alleged negligence pursuant to N.J.S.A. 59:5-2b. Therefore, Counts Six and

 Twenty of Plaintiff’s Complaint must be dismissed with prejudice as to all Defendants named

 therein for the reasons set forth in Defendants’ moving brief.




                                                  7
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 8 of 11 PageID: 233




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 8


 II.    COUNTS THIRTEEN AND FOURTEEN OF PLAINTIFF’S COMPLAINT MUST
        BE DISMISSED AGAINST THE DEFENDANT OFFICERS BECAUSE
        PLAINTIFF DID NOT SUFFER ANY DUE PROCESS VIOLATION.


        Plaintiff’s claims for violations of his due process rights must be dismissed. As an initial

 matter, it is worth mentioning that again, Plaintiff cites to paragraphs that are not present in the

 Complaint at Bar. (See Pl. Opp. p. 14.) Furthermore, other than a barebone and conclusory

 recitation of the elements of a due process action involving police pursuits, the Complaint and

 Plaintiff’s Opposition contain no other factual averments or viable arguments to establish a due

 process claim. The “facts” Plaintiff relies on are no more than conclusions and are not entitled to

 the assumption of truth. See Connelly v. Lane Const. Corp., 809 F.3d 780, 787, 790 (3d Cir.

 2016); see also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (“Mere

 restatements of the elements of a claim are not entitled to the assumption of truth.”) As set forth

 in Defendants’ moving brief, the Plaintiff has failed set forth a viable claim under County of

 Sacramento v. Lewis, 523 U.S. 833 (1998) and Davis v. Hillside, 190 F.3d 167 (3d Cir. 1999).

 The Plaintiff has presented nothing to establish that the officers acted with an intent to harm him

 in this hyper pressurized environment and Counts Thirteen and Fourteen must be dismissed. See

 Fitzgerald v. Bellmawr Borough, No. 05-1264, 2007 WL 2687456, at *8 (D.N.J. Sept. 6, 2007)

 (dismissing Complaint where Plaintiff failed to present any evidence that pursuing Officer acted

 with an intent to harm).




                                                  8
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 9 of 11 PageID: 234




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 9


 III.   PLAINTIFF’S 42 U.S.C. § 1983 CLAIMS AGAINST THE CITY MUST BE
        DISMISSED BECAUSE PLAINTIFF HAS FAILED TO ADEQUATELY ALLEGE
        THAT THE CITY ADOPTED A POLICY, PRACTICE, OR CUSTOM THAT
        CAUSED PLAINTIFF’S INJURIES.


        Plaintiff has not sufficiently alleged the elements required for a finding of § 1983 liability

 under Monell v. Department of Social Services of the City of New York, 436 U.S. 658, 659

 (1978). In opposition to the Defendants’ requests for dismissal of his Section 1983 claims,

 Plaintiff argues that he has “alleged all the requisite elements to support these claims.” (Pl. Opp.

 p. 18.) Plaintiff ignores that reciting the elements of a Monell cause of action is not enough to

 maintain a Section 1983 cause of action since this does not provide the necessary factual support

 to state a claim. See, e.g., Schweizer v. Middle Twp. Mayor and Governing Body, No. 17-960,

 2018 WL 2002792, at *4 (D.N.J. Apr. 30, 2018) (dismissing §1983 claims because complaint

 "merely provide[d] conclusory allegations as to the municipal defendants' policy, custom, and

 training failures, without any factual support"); Estate of Bard v. City of Vineland, No. 17-

 1452,2017 WL 4697064, at *3 (D.N.J. Oct. 19, 2017) (dismissing §1983 claims because

 allegations were "simply conclusory restatements of the legal elements of unconstitutional

 policy, custom, and failure to train claims under Monell.") Plaintiff has failed to articulate any

 viable argument that could save his Section 1983 claims from dismissal, and accordingly,

 Plaintiffs’ Section 1983 claims should be dismissed for the reasons set forth herein and in

 Defendants’ moving brief.

        Furthermore, Plaintiff’s attempt to rely on Fagan v. City of Vineland, 22 F.3d 1283, 1292


                                                  9
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 10 of 11 PageID: 235




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 10


 (3d Cir. 1994) is misplaced. “Subsequent to Fagan, the United States Court of Appeals for the

 Third Circuit has clearly stated that it “carefully confined Fagan to its facts: a substantive due

 process claim resulting from a police pursuit.”4 Cole ex rel. Cole v. Big Beaver Falls Area Sch.

 Dist., CIV. A. 08-776, 2009 WL 3807185, at *8 (W.D. Pa. Nov. 12, 2009) (citing Grazier v. City

 of Philadephia, 328 F.3d 120, 124 n. 5 (3d Cir.2003)). Thus, Plaintiff cannot rely on this case to

 support unrelated 4th Amendment claims. In addition, courts after Fagan have held that a

 plaintiff cannot pursue a municipal liability claim without individual liability. See Estate of

 Thomas v. Fayette Cty., 194 F. Supp. 3d 358, 378 (W.D. Pa. 2016) (collecting cases).

 Furthermore, Fagan stands for the proposition that the City can independently violate the

 Constitution if it has a policy, practice, or custom of deliberate indifference that causes a

 constitutional deprivation but as previously set forth, the Complaint fails to establish such a

 policy, practice, or custom. See Washington-Pope v. City of Philadelphia, 979 F. Supp. 2d 544,

 576 (E.D. Pa. 2013). Moreover, Fagan is also inapplicable since Plaintiff has failed to establish

 that he suffered any constitutional violation at all, a requirement for municipal liability to exist.

 See Sanford v. Stiles, 456 F.3d 298, 314 (3d Cir. 2006) (citations omitted).

        Therefore, Plaintiff’s Section 1983 claims must be dismissed.5




 4
  The Plaintiff’s due process claims fail for the reasons set forth above.
 5
  All of Plaintiff’s NJCRA claims raised against the City and Defendant Officers (Count Eight,
 Count Nine, Count Ten, Count Fourteen, Count Seventeen, and Count Nineteen) should be
 dismissed because they are duplicative of his Section 1983 claims.

                                                  10
 803487.1
Case 2:19-cv-13285-BRM-JAD Document 30 Filed 11/12/19 Page 11 of 11 PageID: 236




 Hon. Brian R. Martinotti, U.S.D.J.
 November 12, 2019
 Page 11


                                         CONCLUSION6

        For the foregoing reasons, the City and Defendant Officers respectfully submit that the

 Plaintiff’s Complaint fails to satisfy the requirements of Twombly and Iqbal. Accordingly, the

 City’s motion to dismiss should be granted pursuant to F.R.C.P. 12(b)(6).


                                                      LITE DEPALMA GREENBERG, LLC

 Date: November 12, 2019                              /s/Victor A. Afanador
                                                      Victor A. Afanador
                                                      Jonathan M. Carrillo
                                                      570 Broad Street, Suite 1201
                                                      Newark, New Jersey 07102
                                                      vafanador@litedepalma.com
                                                      jcarrillo@litedepalma.com
                                                      Attorneys for Defendants, the City of Jersey
                                                      City, Philip Zacche, James Shea, Officer
                                                      Enrique Encarnacion, Officer Melange A.
                                                      Ramirez, Officer Alexander Ramkesoon,
                                                      Officer T. Zambrzycki, Officer K.
                                                      Wendolowski, Officer D. Coleman, Officer
                                                      P. Egan, Sgt. S. Broderick, Officer N.
                                                      Gerardi, Officer M. Cortes, Sgt. J. Ransom,
                                                      Officer A. Rutkowski, Officer M. Szymanski,
                                                      Sgt. C. Bereguette, Officer A. Cruz, Officer
                                                      G. Icabalceta, Officer A. Roman, Officer M.
                                                      Velez, Officer C. Ortiz, Office Brazicki,
                                                      Office R. Bustamante, Officer R. Oseguera,
                                                      Officer A. Scally




 6
  Defendants’ rely on their moving brief in support of their request for dismissal of Plaintiff’s
 punitive damages claim and in support of the defense of qualified immunity.

                                                 11
 803487.1
